Citation Nr: 0823756	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976, from November 1977 to March 1988, from November 
1990 to March 1991, from August 1992to January 1993 and from 
February 2003 to September 2003.  In addition, he had 
numerous periods of inactive duty training and active duty 
for training over the years.  

Service connection for a psychiatric disorder, based upon the 
veteran's first period of active duty from 1974 to 1976, was 
previously denied by the RO in a December 1982 decision.  The 
veteran has not contended that his current disability is 
related to that period of service, but to a subsequent period 
of active duty.  The RO conducted a de novo review of the 
evidence and the Board will take the same approach.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Service connection for asthma was granted by the RO in a 
February 2007 rating decision, thus, this issue is no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a depressive 
disorder that he contends is related to his most recent 
period of active duty in 2003, or to myofascial low back pain 
for which service connection has been established.  Review of 
the record shows that he was treated for a psychiatric 
abnormality as early as 1982, which was diagnosed at that 
time as a schizoaffective disorder.  There are reports in the 
record that he was treated intermittently for complaints of a 
psychiatric disorder during 1998 and he was noted to have a 
depressive disorder in January 2003, prior to his most recent 
period of active duty.  During that period of service he was 
placed on medication for management of either anger 
management or depression (there is conflicting information 
regarding this in the record) and assessed as having an 
adjustment disorder with mixed anxiety and depressed mood, 
R/O major depressive disorder.  He was examined by VA in 
February 2004 at which time the diagnostic impression was 
that the veteran had an adjustment disorder with mixed 
emotional features that was currently resolved and diagnosed 
by history only.  Additional diagnoses included alcohol 
dependence, in full remission, and to rule out a mixed 
personality disorder, with passive dependent features.  VA 
outpatient treatment records show diagnoses that include a 
depressive disorder, not otherwise specified in April 2005 
and May 2006.  

Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances 
the matter must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo a psychiatric 
examination to ascertain the precise 
nature of any current psychiatric 
disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any currently diagnosed acquired 
psychiatric disorder is related to 
service.  The examiner's comments should 
include a discussion of (1) whether any 
current disorder is related to the 
schizoaffective disorder diagnosed in 
1982, and if so whether it was aggravated 
by any of the veteran's subsequent periods 
of service; (2) whether the veteran's 
current disorder pre-existed his service 
in 2003, and if so whether it is at least 
as likely as not that was aggravated by 
that period of service; and (3) whether it 
is at least as likely as not that any 
current disorder may have been incurred in 
or aggravated as a result of the veteran's 
service-connected low back disorder.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C.L. MASON
Veterans Law Judge, Board of Veterans' Appeals
	


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



